Citation Nr: 0024029	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders, elbows, wrists, and knees.  

2.  Entitlement to an increased evaluation for a cervical 
spine disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to June 
1965 and from October 1967 to March 1983.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1998 RO decision which denied service connection 
for arthritis of both shoulders, elbows, wrists, and knees 
and denied an increase in a 10 percent rating for a cervical 
spine disability.  A personal hearing at the RO was held in 
June 1999.  

The Board notes that in a rating decision of September 1983, 
service connection for "arthritic condition" was denied.  
That decision is final in the absence of a perfected appeal 
therefrom.  However, it is also noted that in a letter of 
November 1987 the RO clarified that that rating decision 
encompassed only a claim of arthritis in the neck/cervical 
spine.  For that reason, the Board has addressed the issue of 
service connection for multiple joint arthritis on a de novo 
basis.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for arthritis of the 
shoulders, elbows, wrists, or knees.  

2.  The veteran's cervical spine disability, including 
degenerative joint disease, is manifested by no more than 
slight limitation of motion and no more than mild 
intervertebral disc syndrome.  



CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for arthritis 
of the shoulders, elbows, wrists, and knees are not well 
grounded.  38 U.S.C.A. § 5107 (a) (West 1991 & Supp 2000).  

2.  The criteria for a rating in excess of 10 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 
5290, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from April 1958 to June 
1965 and from October 1967 to March 1983.  

A review of his service medical records reveals that a 
sebaceous cyst was excised from the right side of the 
veteran's neck in October 1961.  In February 1969, he 
reported that he bumped his left elbow on an engine.  It was 
noted that he had a possible chipped bone in the left elbow.  
The veteran complained of an intermittent dull aching 
sensation in his left shoulder and left elbow following a 
syncopal episode in May 1972.  A February 1974 medical record 
shows that he reported an injury to his left shoulder after 
playing with his children.  The diagnosis was left shoulder 
contusion.  A February 1978 record reveals that the veteran 
complained of constant right-sided neck pain with no known 
history of injury.  The diagnostic impression was mild 
cervical neck strain.  A December 1978 medical record 
reflects a diagnostic assessment of chronic cervical strain.  
In November 1982, the veteran was seen with complaints of 
cervical pain.  It was noted that his symptoms probably 
represented arthritic changes.  A shave biopsy of a mass on 
the veteran's neck was performed in January 1983.  The 
diagnosis was basal cell epithelioma.  On separation 
examination in March 1983, no abnormalities of the 
musculoskeletal system, upper extremities, or lower 
extremities were noted.  

On VA examination in August 1983, a history of arthritis of 
the neck was noted.  The veteran related that he had 
stiffness and constant pain in his neck.  He reported 
occasional pain in his right knee after sitting or standing 
for a long time.  Range of motion of the neck and right knee 
was within normal limits.  The diagnosis, in pertinent part, 
was history of arthritis of the neck and right knee.  X-ray 
studies of the right knee showed no abnormalities.  X-rays of 
the cervical spine revealed slight misalignment at C4-5.  

On VA examination in June 1997, the veteran complained of 
chronic neck pain with no true radicular symptoms.  He had 
extension to 30 degrees and flexion to 45 degrees.  The 
veteran demonstrated lateral bending of 30 degrees to the 
right and 45 degrees to the left.  He had rotation of about 
35-40 degrees bilaterally.  Sensation was intact to light 
touch to all sensory dermatomes of both upper extremities.  
No point tenderness over the bony prominences or muscular 
spasm was shown.  It was noted that radiographs from April 
1996 showed some mild loss of disc space at the C3-4 level 
and some mild degenerative changes.  The diagnostic 
impression was mild cervical arthritis with chronic cervical 
strain and mild limitation of motion.  

A June 1997 VA medical record reveals that the veteran was 
seen with complaints of increased pain in the lower neck with 
a burning quality.  The diagnostic assessment was mild 
degenerative disc disease.  

In a July 1997 decision, the RO granted service connection 
for cervical neck strain with X-ray evidence of mild loss of 
disc space at C3-4 and mild degenerative joint disease with a 
10 percent rating.  

In October 1997, the veteran was seen for follow up treatment 
for degenerative joint disease.  He reported continued pain 
in the neck and hips.  The diagnostic assessment was 
osteoporosis.  

An April 1998 VA medical record shows that the veteran 
reported episodic pain and stiffness in the elbows, hips, and 
knees.  No evidence of synovitis was shown.  The diagnostic 
assessment was osteoporosis.  

A July 1998 VA medical record reveals that osteoporosis was 
confirmed by bone density study.  The diagnostic assessment 
was osteoporosis of uncertain etiology, probably secondary to 
the aging process.  

The veteran was seen in August 1998 with complaints of 
worsening pain in the neck with new onset of intermittent 
numbness in both arms and hands.  The diagnosis was 
degenerative joint disease of the neck and osteoporosis.  An 
August 1998 VA endocrinology record notes that the veteran's 
osteoporosis was likely related to tobacco use.  The examiner 
urged the veteran to discontinue tobacco use since it made 
his treatment less effective.  

In August 1998, the veteran filed a claim for service 
connection for disabilities of both shoulders, elbows, 
wrists, and knees.  He also claimed that his service-
connected cervical spine disability warranted an increased 
evaluation.  

X-ray studies of the cervical spine conducted in September 
1998 reflect degenerative changes in the cervical spine with 
questionable small disc herniation at C2-3 and possibly C4-5.  
It was noted that there was possibly a small disc herniation 
at C5-6.  

A December 1998 VA neurology record shows that the veteran 
reported a 10 year history of neck pain and radiating pain to 
right arm, off and on for 6 months.  It was noted that X-ray 
and computerized tomography (CT) studies showed degenerative 
joint disease without confirmation of disc herniation.  An 
electromyography (EMG) study of the right upper extremity 
revealed C5-6 radiculopathy.  The diagnostic impression was 
cervical degenerative joint disease with right C5-6 
radiculopathy.  

The veteran was seen in January 1999 for follow up on 
osteoporosis.  He reported continued pain in various joints 
of his back and hip area, "improved from before."  The 
diagnostic assessment was osteoporosis.  

In April 1999, the veteran was seen with complaints of low 
back pain, neck discomfort, osteoporosis and degenerative 
joint disease.  On examination of his musculoskeletal system, 
no evidence of synovitis or weakness was noted.  The neck was 
supple with full range of motion and no radicular symptoms.  
Neurological examination showed no localizing sign.  The 
diagnostic assessment was degenerative joint disease of the 
cervical and lumbar spines.  

During the June 1999 RO hearing, the veteran testified that 
he had intermittent cervical spine pain.  He said that, at 
times, the pain was intense with a burning sensation.  The 
veteran related that he had some nerve damage which was 
related to his service-connected cervical strain.  He 
reported that he had difficulty turning his neck, especially 
while driving.  The veteran indicated that he had problems 
with his right knee and shoulder since service in the 1970's 
and received treatment aboard ship for those conditions.  He 
stated that doctors only examined his neck and never 
mentioned other joint problems in the service medical 
records.  The veteran related that degenerative joint disease 
of various joints was diagnosed during the 1983 VA 
compensation and pension examination.  He testified that he 
was currently taking medication and receiving treatment for 
arthritis and osteoporosis.  

II.  Analysis

A.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §  1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims service connection for arthritis of the 
shoulders, elbows, wrists, and knees which he contends began 
in service.  His claims present the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claims are well grounded, meaning plausible.  
If he has not presented evidence that his claims are well 
grounded, there is no duty on the part of the VA to assist 
him with his claims, and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claims for service connection to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service medical records from the veteran's periods of active 
duty show that he was treated in 1969 for a possible chipped 
bone in the left elbow and had a dull ache in the left elbow 
and shoulder following a syncopal episode.  In 1974, the 
veteran suffered a contusion to the left shoulder.  On 
separation examination, his musculoskeletal system, upper 
extremities, and lower extremities were clinically normal.  
The service medical records are negative for findings or 
diagnosis of arthritis of the shoulders, elbows, wrists, or 
knees.  The 1983 VA examination report contains a recitation 
of patient history of the right knee arthritis.  Right knee 
X-ray studies showed no abnormalities.  Additional post-
service medical evidence includes an April 1998 treatment 
record which notes his complaints of episodic knee and elbow 
pain.  No synovitis was shown.  Osteoporosis was confirmed by 
bone density studies in 1998.  It was noted that his 
osteoporosis was of uncertain etiology but was probably 
secondary to the aging process.  Other post-service records 
indicate that osteoporosis may be related to the veteran's 
tobacco use.  

Service medical records show only acute and transitory 
injuries to the left shoulder and left elbow.  In addition, 
although several medical records note degenerative joint 
disease of the cervical spine, as well as osteoporosis, the 
veteran has not submitted medical evidence indicating the 
current existence arthritis of the shoulders, elbows, wrists, 
or knees.  A present, medically diagnosed, disability is a 
requirement for a well-grounded claim.  Caluza, supra; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Even if there 
were a current diagnosis of arthritis of the shoulders, 
elbows, wrists, or knees, in order for the service connection 
claim to be well grounded, it would have to be supported by 
competent medical evidence showing causality between service 
and the current disability.  Caluza, supra; Grivois, supra; 
Grottveit, supra.  In the present case, no such competent 
medical evidence of causality has been submitted.  Although 
the veteran contends that his claimed disabilities of the 
shoulders, elbows, wrists, and knees are related to service, 
as a layman he is not competent to render an opinion 
regarding diagnosis or etiology of a disability, and thus, 
his statements in this regard do not serve to make the claim 
well grounded.  Id.; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As no competent medical evidence has been presented which 
links claimed conditions of the shoulders, elbows, wrists, 
and knees with service, as required for a well-grounded 
claim, the claims for service connection must be denied.  
Caluza, supra; Grivois, supra.  

B.  Increased Rating for Cervical Spine Disability

The veteran's claim for an increased rating for a cervical 
spine disability is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion, but to a degree 
which would not be compensable under a limitation-of-motion 
code, a 10 percent rating may be assigned for each involved 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

A 10 percent rating is warranted for slight limitation of 
motion of the cervical spine.  A 20 percent rating is 
warranted for moderate limitation of motion.  Severe 
limitation of motion is rated 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  

A 10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating requires that there be severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  

Service medical records reflect a history of chronic cervical 
strain during active duty.  On VA examination in 1983, slight 
misalignment of C4-5 was shown.  During the 1997 VA 
examination, range of motion testing revealed extension to 30 
degrees, flexion to 45 degrees, lateral bending of 30 degrees 
to the right, and 45 degrees to the left.  Rotation was 35 to 
40 degrees bilaterally.  The diagnosis was mild cervical 
arthritis with chronic cervical strain and mild limitation of 
motion.  Post-service medical records dated in 1998 show 
increased neck pain with intermittent numbness in both arms 
and hands.  Degenerative joint disease of the neck was 
diagnosed.  EMG studies of the right upper extremity revealed 
C5-6 radiculopathy.  

The evidence shows that, at its worst, cervical spine motion 
is at best only slightly reduced, and such supports no more 
than the current 10 percent rating under Code 5290.  The 
evidence does not show moderate limitation of motion due to 
pain on use, and thus a higher rating of 20 percent under 
this code is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evidence also reveals that the veteran has some mild 
neurological symptoms and recent EMG findings reflect 
radiculopathy as found in intervertebral disc syndrome.  
However, any cervical spine intervertebral disc syndrome is 
at most mild in degree, even when the effects of pain on use 
are considered, and thus a rating higher than 10 percent may 
not be assigned under Code 5293.  

The Board finds that the preponderance of the evidence is 
against the claim for an increased rating for the veteran's 
service-connected cervical spine disability.  Thus, the 
benefit-of-the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for arthritis of the shoulders, elbows, 
wrists, and knees is denied.  

An increased rating for a cervical spine disability is 
denied.  


		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

 

